Citation Nr: 1300738	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from April 1942 to November 1945. 

This case arises to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board remanded the issue to the agency of original jurisdiction (AOJ) for development in December 2010 and again in April 2012.

In December 2012, the Veteran's representative appeared to raise the issue of entitlement to special monthly compensation (SMC).  As the issue of entitlement to SMC is not before the Board on appeal, the Board refers the matter to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 


FINDING OF FACT

The Veteran does not have an eye disability attributable to active military service.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA's duty to notify and assist is codified at 38 U.S.C.A. § 5103A (West 2002) and 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012).  See 38 C.F.R. § 3.159 (2012).  These provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA need not provide assistance where there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VA must also notify the claimant and the claimant's representative of any information and any medical or lay evidence, not previously provided, that is necessary to substantiate the claim.  VA must inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement applies equally to the initial disability rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, timely and adequate notice was provided in a November 2008 letter from VA to the claimant.

VA's duty to assist has also been met.  The potentially relevant evidence has been obtained, including the Veteran's service treatment records and VA treatment records.  Additionally, the Veteran has been afforded VA examinations in connection with the claim, the reports of which are of record.  The reports provide sufficient evidence for deciding the claim, particularly regarding the nature and origin of the Veteran's current eye disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Therefore, VA has properly assisted the Veteran in obtaining relevant evidence.

Generally, service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.304 (2012).  

Service connection requires competent evidence showing: (1) evidence of in-service incurrence or aggravation of a disease or injury; (2) evidence of current disability; and (3) evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "[t]he reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a) (West 2002), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's service treatment records (STRs) mention that he participated in the seizing and occupation of Empress Augusta Bay, Bougainville, Solomon Islands, on November 1, 1943, and that he repelled an air attack on the same date.  He also participated in the initial landing operations on Leyte Island from October 20 to 22, 1944, earning the Philippine Liberation Campaign Ribbon with one bronze star.  He earned a similar award for the initial landing operation on Okinawa on April 1-5, 1944.  These awards, and several others, strongly suggest that the Veteran is a combat veteran.  He must therefore be accorded any benefit set forth at 38 U.S.C.A. § 1154(b).   

In October 2008, the Veteran requested service connection for vision problems.  He reported that during WWII he had served aboard the USS George Clymer (APA-27), a troop ship (although a naval history reference states that the vessel was an "attack transport").  He reported that his duties included fireman's watch, wherein he had to observe (apparently with no eye protection) acetylene torches at work.  He reported that he was treated in sick bay for temporary blindness.  He reported that his ophthalmologist, Dr. Tan, would confirm scar tissue on his eyes due to this exposure.  

In February 2009, the RO obtained Dr. Tan's clinical records, but they do not mention scar tissue on the eyes.  They do note refractive error and other ocular measurements. 

A May 2009 VA optometry report states that there was no floater, flash, diplopia, eye pain, or headaches.  A June 2009 VA eye clinic report notes a left eye cataract, bilateral retinal drusen (tiny retinal bumps), pseudophakia, normal corneas, and no retinopathy.  A September 2009 optometry report adds hyperopia and astigmatism to the June 2009 problem list. 

A March 2011 VA eye compensation examination report reflects that the Veteran reportedly temporarily lost his vision during active service because of welding.  The Veteran complained of bilateral eye pains, dry eyes, and left eye blurring.  The diagnoses were right eye pseudophakia; left eye cataract; bilaterally dry eyes syndrome; and bilateral refractive error.  The examining ophthalmologist stated that dry eyes and refractive error are congenital.  

In a December 2011 addendum report, the VA ophthalmologist reported that right eye pseudophakia and left eye cataract were simply age-related and were unlikely caused by any event during active service.  The rationale was that these disorders appeared very late in life.  In September 2012, the ophthalmologist clarified that welding activities can cause cataracts, but they do so shortly after the welding takes place.  Furthermore, welding activities do not cause dry eyes.  Welding can also cause corneal abrasions and corneal burns, but these were not found.  

The Board finds the above-mentioned medical opinions persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).

In this, case the Veteran is competent to attest to the problems he experienced during service while in the presence of welding torches.  As he participated in combat, his lay statements establish the in-service eye injury.  Nevertheless, an injury must result in a current chronic disability.  Put another way, the evidence must show, or at least be in equipoise, that his current eye disabilities are related to the in-service injury.  For this claim, medical expertise is needed to provide a probative opinion on the matter.

Here, the competent medical opinion evidence described above does not support the theory that the Veteran has a bilateral eye disability attributable to his active military service.  The combined opinions are persuasive as they contain an explanation and find support in the record.  The Veteran's theory was considered and not endorsed.  The medical opinions outweigh the Veteran's lay statements regarding the origin of the current eye disabilities.  As such the Board finds that the Veteran does not have an eye disability attributable to active military service.  In view of this finding, the Board concludes that service connection is not warranted for a bilateral eye disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304

After considering all the evidence of record, including the lay evidence, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

The claim of service connection for a bilateral eye disability must therefore be denied. 


ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


